04/12/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                       Submitted on Briefs December 15, 2021

             STATE OF TENNESSEE v. WAYNE DAVID JONES

                Appeal from the Criminal Court for Davidson County
                    No. 2016-A-250 Mark J. Fishburn, Judge



                            No. M2020-00871-CCA-R3-CD




The Defendant, Wayne David Jones, was convicted by a jury of two counts of reckless
homicide, one count of aggravated child abuse, and one count of child neglect, for which
he received an effective twenty-five-year sentence. On appeal, the Defendant argues that
the evidence was insufficent to support his convictions because the jury improperly
weighed conflicting expert medical testimony regarding the thirteen-month-old victim’s
head trauma and cause of death. Following our review, we find that the evidence was
sufficient to support the Defendant’s convictions. However, we determine error with the
classification of the Defendant’s child neglect conviction as a Class A misdmeanor and the
imposition of a misdemeanor sentence. Accordingly, we vacate the conviction and
sentence for child neglect and remand for entry of a modified Class E felony child neglect
conviction and for the trial court to impose a corresponding felony sentence. In all other
respects, we affirm.

      Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court
               Affirmed in Part; Modified in Part; Case Remanded

D. KELLY THOMAS, JR., J., delivered the opinion of the court, in which JOHN EVERETT
WILLIAMS, P.J., and CAMILLE R. MCMULLEN, J., joined.

Jay Umerley (on appeal), and Nathan Cate (at trial), Nashville, Tennessee, for the
appellant, Wayne David Jones.

Herbert H. Slatery III, Attorney General and Reporter; Jonathan H. Wardle, Assistant
Attorney General; Glenn R. Funk, District Attorney General; and Janice Norman and
Ronald J. Dowdy, Assistant District Attorneys General, for the appellee, State of
Tennessee.
                                           OPINION
                                     FACTUAL BACKGROUND

       This case arises from the January 2015 death of the Defendant’s girlfriend’s
thirteen-month-old son, H.E. (“the victim”).1 Thereafter, on February 12, 2016, the
Davidson County Grand Jury charged the Defendant with two alternative counts of first-
degree felony murder (during the perpetration of aggravated child abuse or aggravated
child neglect); one count of aggravated child abuse; one count of aggravated child neglect;
one count of child abuse (during a period of time before the child’s death from August 1,
2014, to January 21, 2015); and one count of child neglect (during a period of time before
the child’s death from August 1, 2014, to January 21, 2015).2 See Tenn. Code Ann. §§ 39-
13-202, -15-401, -15-402. Prior to trial, the State dropped the charges of child abuse and
child neglect. From October 28 through November 4, 2019, the Defendant was tried by a
jury on the remaining four charges.

       At the Defendant’s trial, the State adduced the following evidence. The victim’s
mother, M.H.,3 had three children, and the Defendant came to live with M.H. and her three
children around September of 2014. In January of 2015, at the time of this incident, Ivyon
was seven years old, Ilijah4 was four years old, and the victim was thirteen months old.
The Defendant, who worked at FedEx during the early morning hours, began providing
childcare for the boys about a month before the victim’s death. The victim’s father,
Hakeem E., had provided care for all three boys in the past, even though Ivyon and Ilijah
were not his biological children. Ivyon’s and Ilijah’s paternal grandmother, some other
relatives, and a couple of babysitters had also provided childcare for the children.

       On the morning of January 21, the Defendant got off work at FedEx and returned
home about 6:00 a.m. The victim’s mother got Ivyon on the school bus and then departed
for work between 7:15 a.m. and 7:30 a.m., leaving the victim and Ilijah in the Defendant’s
care. According to the victim’s mother,5 earlier that morning, at about 4:00 a.m., the victim
awoke crying. The victim’s mother reported that the victim “cried out in pain like

1
  It is the policy of this court to refer to minor victims by their initials.
2
  The grand jury also indicted the victim’s mother for first-degree felony murder, aggravated child neglect,
aggravated assault, and aggravated child endangerment based upon her knowledge that the Defendant was
abusing the victim. Her case was severed from the Defendant’s.
3
  In an effort to further protect the victim’s identity, we will refer to the victim’s mother by her initials, to
the victim’s biological father by his first name and the initial of his last name because the victim and his
father share the same initials, and to the victim’s half-siblings by their first names only because they share
a common surname and the same initials.
4
  Iljah’s name is spelled variously throughout the record. We will spell his name as he spelled it for the
court reporter at trial.
5
  These facts were summarized by the detective who interviewed the victim’s mother several times. The
victim’s mother invoked the Fifth Amendment and did not testify at the Defendant’s trial.
                                                     -2-
something was hurting.” Because this behavior was unusual, the victim’s mother
continued to be concerned, so she put the victim in the bed with her. When the victim
woke up again about 6:30 a.m., the victim appeared to be fine. The Defendant and the
victim were asleep when the victim’s mother left the house.

        The Defendant said that he let the victim sleep until about 10:30 a.m.6 After the
victim awoke, the Defendant changed the victim’s “real messy” diaper, gave the victim
some milk, fed the victim a Hot Pocket, and let the victim watch some television.
According to the Defendant, the victim was acting normally that morning and took his
bottle as usual. The victim and Ilijah played together for a while before Ilijah went outside
around noon. Later, the Defendant gave the victim some chips for a snack and fed the
victim some shrimp for lunch around 1:30 p.m. The Defendant called Ilijah inside to eat
some shrimp as well. The victim ate the shrimp without incident, according to the
Defendant.

        The Defendant said that around 2:15 p.m., the victim seemed sleepy and did not
want to drink his milk, so he put the victim down for a nap in the victim’s playpen in the
bedroom. The Defendant said that although the victim dropped his milk and was dropping
his head, the victim seemed to be breathing and acting normally when he put him down for
a nap. Also, Ilijah had gone back outside to play around this time. According to the
Defendant, a few minutes later, he went to check on the victim and noticed that the victim
was lying awkwardly on his side and would not wake up. The Defendant described that
the victim’s eyes were “halfway open and halfway closed.” The Defendant explained that
he tried to “shake [the victim’s] face” but that the victim did not respond. The Defendant
called the victim’s mother at 2:21 p.m., but she did not answer. One minute later, the
Defendant sent the victim’s mother a text message saying she “ain’t [sic] got time to hoe
[sic] off today.” The victim’s mother tried to call the Defendant back at 2:32 p.m., but he
did not answer. She tried again a minute later, and the Defendant still did not answer. The
Defendant said that during this time period, he was trying to call the victim’s mother,
pacing around, and was “just anxious” waiting for her to call.

       The Defendant called the victim’s mother back at 2:37 p.m. and told her that
something was wrong with the victim. After the short phone call ended, the victim’s
mother sent a text message to the Defendant at 2:39 p.m., asking him to check the victim’s
breathing. The Defendant then took a video using the Glide application (“Glide app”) on
his cell phone and sent it to the victim’s mother at 2:40 p.m. In the video, the victim
appeared lifeless as the Defendant slapped his hand against the victim’s cheek, and the
Defendant stated that he did not know how to check for breathing. The Defendant and the

6
  The Defendant did not testify at trial. He made various statements to medical personnel and investigating
officers about the events that took place after the victim’s mother left the house. He also made a
reenactment video for one of the officers.
                                                   -3-
victim’s mother spoke once more at 2:48 p.m. for twenty-seven seconds, and during this
call, the victim’s mother told the Defendant that she was going to call 911 after the
Defendant said he did not how to check for breathing or perform CPR.

        The victim’s mother called 911 at 2:49 p.m. She told the operator that she had been
informed by the Defendant that the victim had “been acting weird” because the Defendant
had fed the victim shrimp and that the victim was not presently alert or responsive. She
relayed that she was on her way home to check on the victim. When the operator asked
her if the victim was breathing, she responded, “[The Defendant] said he is. Yes.” In
response to her call, the 911 operator called the Defendant at 2:53 p.m. The Defendant told
the operator that the victim was not awake, but he asserted that he did not know how to tell
if the victim was breathing. In response to questioning, the Defendant said that the victim’s
chest was not “going up and down” and that the victim had vomit in his mouth. The
operator directed the Defendant to lay the victim on the floor and clear the vomit from the
victim’s mouth. The operator then instructed the Defendant how to begin performing CPR
on the victim. The Defendant said that when he first lifted up the victim’s shirt to begin
CPR, he noticed a mark on the victim’s chest. While the Defendant was attempting CPR,
emergency personnel arrived on the scene, and the call ended. According to the Defendant,
Ilijah came inside with the emergency responder.

      On the reenactment video, there was vomit visible on the floor that the Defendant
said was from the victim. The Defendant explained that when he started CPR, the victim
“gasped and threw up.”

       Nashville Fire Department (“NFD”) Captain Robert Friedmann, along with other
emergency personnel, was dispatched to the residence in response to a report of child’s
having an allergic reaction. Upon Captain Friedmann’s arrival at the apartment, the
Defendant answered the door and led Captain Friedmann to the victim’s location in the
apartment. NFD Fire Engineer David Rives accompanied Captain Friedmann to the scene.
Captain Friedmann testified that the victim had no pulse and was not breathing. Engineer
Rives also described that the victim was lifeless and in need of medical attention. Captain
Friedmann had Engineer Rives carry the victim to the paramedics. Engineer Rives said
that he began CPR on the victim as he was carrying the child to the ambulance. Engineer
Reeves accompanied the victim in the ambulance while en route to Vanderbilt Children’s
Hospital. Engineer Reeves explained that according to protocol, the paramedics would
have taken over CPR and continued such prior to their arriving at the hospital.

        Once at the hospital, Emergency Room personnel were able to restart the victim’s
heart, but the victim never regained the ability to breathe without being intubated and
hooked up to a ventilator. The victim was declared “brain dead” on January 23, 2015. On
January 25, some of the victim’s organs were removed for donation, and then his body was
sent to the medical examiner for autopsy.
                                          -4-
       The victim’s brother Ilijah, who was eight years old at the time of trial, testified and
relayed details from the day the victim was taken to the hospital. Ilijah testified that the
victim was crying that day, so Ilijah went to check on him. The Defendant was eating and
watching television at that time, according to Ilijah. The victim had a dirty diaper, so Ilijah
told the Defendant. The Defendant changed the victim’s dirty diaper, and Ilijah went
outside to play for a short time. When Ilijah returned inside, the Defendant fed the victim
hot wings and chips, though, Ilijah said that the victim’s mother had specifically forbidden
the Defendant from feeding the victim hot wings. The Defendant also fixed Ilijah a
sandwich and some shrimp for lunch; Ilijah did not see the Defendant feed any shrimp to
the victim. According to Ilijah, later, the victim started choking on one of the chips, and
the Defendant attempted to assist the victim by patting him on the back. Ilijah testified that
he then saw the Defendant drop the victim on the victim’s head, after which the victim, as
he lay on the floor, vomited, closed his eyes, and cried out in an abnormal way.

       When the Defendant was at the hospital later that afternoon, he sent a text message
to someone named “Sheeka” saying that he fed a one-year-old baby shrimp and that the
baby was about to die. Also, later, while the Defendant and the victim’s mother were being
interviewed at the hospital, the Defendant sent the victim’s mother a text message telling
her not to “interrogate” Ilijah, claiming that Ilijah had been outside during the relevant
events. After the victim’s mother texted the Defendant that she was not mad at him, the
Defendant sent her a reply text message, saying, “I’m mad cuz [sic] it’s all kinds of stuff
I’m thinkn [sic] I cudve [sic] done different.”

       The victim’s mother’s brother, A.H., testified that he last saw the victim on the
Monday before the victim was taken to the hospital on Wednesday of that same week.
A.H. described the victim as “pretty upbeat, more active[.]” A.H. said that the he picked
the victim up and played with him for a short time and that the victim was laughing.

        On the evening of January 21, 2015, after the victim had been taken to the hospital,
A.H. spoke with the Defendant, who told A.H. that he had fed the victim shrimp and laid
him down for a nap, but that he had forgotten to take the victim a bottle. So, the Defendant
returned to the victim’s bedside and attempted to give him a bottle; however, the victim
was not “waking up like kind of like how babies sleep and want to stay asleep.” Because
the victim would not take the bottle, the Defendant left the bottle there for the victim in
case he woke up, and the Defendant returned to the living room. The Defendant relayed
to A.H. that when he went back to check on the victim again about ten to fifteen minutes
later, the victim was unresponsive.

      H.E. presented at the hospital with severe injuries and was in critical condition.
Gabriel Acevedo, a detective with the Nashville Metro Police Department (“NMPD”),
Youth Services Division, testified that he responded to Vanderbilt’s Children Hospital on
January 21 and photographed the victim. Detective Acevedo described the victim as “in
                                            -5-
pretty bad shape.” One photograph showed a significant bruise to the right side of victim’s
forehead, and additional photographs reflected that the victim had bruising or marks to his
chest, neck, shoulder, and lips. According to Detective Acevedo, there was also a new
bruise developing on the right side of the victim’s rib cage, which was pointed out to him
by the nurses. Detective Acevedo agreed that the bruises on the victim’s chest could have
been from CPR and that there appeared to be a scar on the victim’s right leg.

        Detective Sarah Bruner also arrived at the hospital, and she spoke with the
Defendant. During the interview, the Defendant consistently denied having any knowledge
of how the victim obtained his injuries. When Detective Bruner asked the Defendant why
he did not call 911 after noticing that the victim was unresponsive, the Defendant indicated
that he did not think “it was serious,” noted that the victim’s mother was on her way home
from work, and stated that in his experience, 911 did not respond quickly to a call. The
Defendant also told Detective Bruner that he was “feeling guilty it happened on [his]
watch” and that there was “some stuff that [he] could have did [sic] and could have not did
[sic].” When Detective Bruner asked the Defendant what he could have done differently,
the Defendant said, “Could have not dozed off or wanted to sleep as much. I couldn’t [sic]
have let him run freely in the house, unwatched in the rooms.”

       After interviews were completed at the hospital, Detective Acevedo went to the
apartment where the family was living and took photographs of the scene. One photograph
showed remnants of a shrimp exoskeleton on the floor by the trash can, and another
reflected “shrimp tails” inside the trash can. There were also some chips seen on a dining
room table and in the refrigerator.

      Detective Bruner interviewed the Defendant again on January 29, 2015, at the
apartment where the Defendant and the victim were living. She had the Defendant conduct
a reenactment of the events precipitating the victim’s death, and this reenactment was
recorded.

       Regarding the nature of the victim’s injuries, the State presented testimony from Dr.
Verena Brown, who was declared an expert in child abuse pediatrics; Dr. Brown examined
the victim on January 21, 2015, while he was in intensive care. The State also presented
testimony from the Davidson County medical examiner, Dr. Erin Carney, who was
declared an expert in forensic pathology; Dr. Carney performed the victim’s autopsy. Drs.
Brown and Carney opined that the victim died after sustaining rotational injury, or
“acceleration/deceleration” injury, to his brain, as evidenced by retinal hemorrhages and
by bleeding and swelling in his brain. Dr. Carney testified that the cause of death was
multiple blunt force injuries and that the manner of death was homicide.

       Drs. Brown and Carney testified that they considered the victim’s presentation and
history when forming their opinions. Moreover, Dr. Brown interviewed the Defendant,
                                          -6-
both of the victim’s biological parents, and J.B., Ivyon and Ilijah’s paternal grandmother,
in order to obtain a family history, social history, and the victim’s past medical history.
The Defendant told Dr. Brown that he was not aware of any past significant medical history
of the victim’s and that he was not aware of the victim’s having any significant injuries
prior to January 21. The victim’s biological parents informed Dr. Brown that the victim
had eczema “when he was baby,” that he had a “sickle cell trait,” and that he had a virus
prior to Christmas, necessitating a visit to the emergency room; according to the parents,
the victim had since recovered from the virus and was doing well. In addition, Dr. Brown
opined that a sickle cell trait would not generally have led to “any symptoms of anything
at all.” Dr. Brown noted in her report that the victim was developmentally normal for his
age. Dr. Brown also spoke with Detective Bruner.

       Dr. Carney testified that upon autopsy, she did not observe any medical condition
that would have led to the victim’s injuries. In addition, Dr. Carney did not see any
evidence of a sickle cell trait, but she did find that the victim had a “hemoglobin C trait”;
however, she explained that there was no medical condition that arose from the hemoglobin
trait.

       Regarding the victim’s social history, it was reported that the victim was with his
biological father from Thursday January 15, 2015, to January 18, 2015. The Defendant
informed Dr. Brown that the victim was acting normal when he returned home on January
18. Though the victim had other babysitters, the Defendant reported that the victim had
not been in the care of any of those sitters since the victim’s January 18 return home.

        The victim’s mother showed Dr. Brown the cell phone video that the Defendant had
taken and sent to her using the Glide app. According to Dr. Brown, the victim was clearly
not breathing in the recording and “look[ed] dead.” The victim’s mother told Dr. Brown
that she had noticed bruises on the victim over the previous month, stating that the bruises
were not there when she put the victim to bed but were there when she woke him up in the
morning. The victim’s mother also informed Dr. Brown that when the victim awoke crying
earlier that morning, she attended to the victim, and he was “easily consoled.” The victim’s
biological father told Dr. Brown that he noticed recurring facial bruises on the victim over
the past month, especially when he picked up the victim from the victim’s mother’s
residence.

       Drs. Brown and Carney said that the victim’s behavior before 2:15 p.m. as described
by the Defendant—playing, eating, drinking, acting normally—was not consistent with the
victim’s having a brain injury prior to that time. However, the victim’s behavior at 2:15
p.m., when the victim refused milk, and after—fussiness, sleepiness, vomiting, trouble
breathing, and eventually being unresponsive and limp—was consistent with the infliction
of a recent brain injury. Dr. Brown explained that had the victim’s brain been injured at
some time earlier, then multiple caregivers would not have described the victim’s behavior
                                            -7-
as normal that morning, as well as normal in the days leading up to that morning. Dr.
Brown said that the victim’s injuries were not from an allergic reaction to shrimp but were
“most consistent with a diagnosis of abusive head trauma.” When asked if this meant that
the victim was shaken, Dr. Brown said that shaking in and of itself could have caused the
victim’s injuries, but it also could have been from an impact and shaking, noting the
victim’s bruise to his forehead. Dr. Brown further stated that although the exact amount
of force needed to cause injuries like the victim’s was unknown, “that someone observing
this injury to a child would [have] know[n] that the child [was] at risk of being killed.”

        Dr. Brown testified that the victim’s condition—his not breathing normally and
becoming unresponsive—should have “absolutely” alerted the Defendant to call 911 and
that the Defendant should have immediately done so rather than take a video. According
to Dr. Brown, the victim would have been in pain from his various injuries while he was
conscious, and it would not be “appropriate” for a caretaker to allow the victim to linger in
this condition thirty minutes or more before calling 911. In her report, Dr. Brown noted
the critical nature of the victim’s injuries and that he was not likely to survive his injuries.
Dr. Brown stated that it was crucial to get help quickly in such a situation and call 911 in
a timely fashion, though she could not say for certain whether the victim would have
survived had he received immediate treatment, noting the severity of his injuries.
However, she opined that “[m]aybe something could have changed” and “that there [was]
definitely a chance” the victim could have survived had he received medical intervention
sooner; she further noted that the victim’s pain from his broken bones would have been
eased had he received prompt treatment. Dr. Carney provided a similar opinion, stating
that it was “possible” if the victim had received medical intervention sooner that he might
have survived, explaining that it might have slowed the swelling in the victim’s brain and
avoided depriving his brain of oxygen; she said he would have had “a chance . . . to live
through it.”

       At trial, Drs. Brown and Carney discussed six sets of injuries that bore on their
opinions: hemorrhages in and around the brain, retinal hemorrhages, possible compression
fractures of some vertebrae, a fracture of the left humerus, a broken rib, and bruises to the
victim’s head and face. Drs. Brown and Carney opined that the victim’s brain injury, and
subsequent death, was the result of abuse. Dr. Brown stated that the victim’s “entire
constellation of injuries” led to her medical diagnosis of abuse. Dr. Carney gave a similar
opinion that the victim’s injuries were the result of abuse and stated that it appeared that
the victim had been injured on more than one occasion given that he also had some older
injuries.

       Drs. Brown and Carney both testified at some length about the subdural
hemorrhages. Dr. Brown stated that the subdural hemorrhages, like the type seen in the
victim, occurred “when there [was] a powerful jostling of the brain back and forth in [the]

                                             -8-
head rotating the brain,” such as from a car accident. She also discussed the “cascade of
badness” that happens following this type of brain injury, where the symptoms are
immediate and the deprivation of oxygen and the inflammation of the brain spiral into even
greater oxygen loss and greater brain swelling.

        Dr. Brown testified that she found evidence of old subdural hemorrhages as well as
newer subdural hemorrhages. Dr. Brown said that she could not date the old hemorrhages,
but that the acute hemorrhage had to have occurred at the time of the injury that caused the
victim’s death. Dr. Carney also saw new, recent subdural bleeding as well as some old
subdural bleeding. Dr. Carney estimated that the old injuries were a few weeks old, perhaps
a month or more, and she explained that if she used the term “chronic” to refer to the old
hemorrhage, it only meant that the injury was old, not that it was continually bleeding.
According to Dr. Carney, the previous injury was “completely healed” and had no “real
bearing” on the new injury, explaining that this was “a new injury on top of that old one.”
Dr. Brown opined that when a subdural hemorrhage “rebleeds,” it generally did not cause
any symptoms at all, but was just a normal part of the healing process. Moreover, in Dr.
Brown’s opinion, the old subdural hemorrhage did not cause the victim’s brain “to be more
fragile this time.”

       Dr. Carney testified that the new bleeding had to come from a new injury, that it
had to have started about the time of the abuse on January 21, that the victim would have
immediately begun to exhibit symptoms, that these symptoms would have continued to
progress, and that the victim never would have had a lucid interval after the bleeding
started. Dr. Carney opined that this brain injury was not caused by an allergic reaction to
shrimp, as well as it being unlikely that the victim sustained his brain injury by falling off
a couch onto a carpeted floor. Dr. Carney agreed that the injury could have been caused
by an adult’s grabbing the victim and dropping him on his head.

       Drs. Brown and Carney both discussed the retinal hemorrhages. Dr. Brown testified
that the victim had extensive, multi-layer retinal hemorrhages that were “too numerous to
count from the optic nerve to the periphery.” Dr. Brown stated that this presentation was
“classic for rotational injury to the head.” Dr. Carney likewise said there was “extensive”
hemorrhaging “in all layers of the retina,” which she said was consistent with an abusive
“acceleration/deceleration” injury, a violent movement of the head, and was “very
characteristic of inflicted injury.”

        Drs. Brown and Carney both testified about some injury in the spine or vertebrae.
Dr. Brown testified that she found possible compression fractures to some vertebrae, which
she said was “consistent with a diagnosis of child physical abuse.” Dr. Brown also testified
that bleeding was observed around the victim’s spinal cord, which was consistent with the
other symptoms of a brain injury. Dr. Carney looked at the possible compression fractures
under a microscope, and she said that there was not actually any fracture in the spine.
                                            -9-
However, she did see bleeding in some of the nerves coming from the spine. In addition,
Dr. Carney gave a description of an “acceleration/deceleration” injury of the type seen in
the victim with injury to both the brain and the spinal cord—“basically their head has been
moved very quickly forward and back. Maybe they’ve hit it up against something that’s
caused it to stop suddenly. That causes tearing of the veins over the top of the brain and
bleeding. And it can also cause spinal cord injury.” Dr. Carney further opined that the
victim’s spinal injury was similar to what one would experience in a roll-over car wreck.

        Drs. Brown and Carney both discussed a “bucket-handle fracture” through the
growth plate of the victim’s left humerus. Dr. Brown said that this type of injury required
a significant yanking or pulling force and that it was frequently seen in abusive injury along
with abusive head trauma cases. Because these injuries were difficult to cause in children
around the victim’s age, it was “highly concerning for abuse,” in Dr. Brown’s opinion. Dr.
Carney likewise said that this type of injury was common in child abuse given the force
required to cause it, that the injury was not something a child of the victim’s age could
accidentally do to himself, and that the injury was “inflicted.” Dr. Brown further stated
that this injury had to have happened “recently” and would have been painful. Dr. Carney,
who looked at the injury under a microscope, testified that it was an acute fracture; that it
was likely inflicted on January 21, “close[] to the time that [the victim became]
unresponsive”; that it would have been painful; and that the victim would not have been
acting normally.

        Drs. Brown and Carney both testified that the victim had a new fracture to a rib that
had been fractured previously and was in the process of healing. Dr. Brown said that the
original fracture was “seven to ten days old” when it was discovered post-mortem. Dr.
Carney said that the older fracture probably occurred somewhere between January 17 and
January 20 and that it was probably fractured again during CPR. Dr. Brown indicated that
it took more force to break a child’s rib than an adult’s.

        Drs. Brown and Carney both testified that there were various bruises to the victim’s
face, some in places where a child would not normally injure themselves. Dr. Brown noted
that the victim’s bruises to his forehead and cheek, in addition to signs of abusive head
trauma, concerned her that there was an impact to the head. Dr. Carney testified that some
of these bruises were consistent with someone grabbing the victim’s face, as well as the
victim’s overall injuries possibly being caused by someone grabbing the victim by the face
and slamming him down onto something. However, both Drs. Brown and Carney said that
the bruises to the victim’s lip could have come from the intubation process, and Dr. Brown
said that she did not consider those bruises as an indicator of abuse.

       The Defendant presented testimony from Dr. Ronald Uscinski, who was declared
an expert in the field of neurosurgery and neuroscience. Dr. Uscinski opined that the victim
did not suffer a new brain injury, explaining that there was no “mechanical injury” to the
                                            - 10 -
victim’s brain and that the victim’s death was caused by oxygen deprivation to the brain.
Dr. Uscinski said that there was an old hemorrhage that was “weeks or months” old, but
he did not see any evidence of any brain trauma associated with that injury. He could not
say with any certainty how the prior brain injury occurred, though it did not “necessarily
have to be a major injury.” Dr. Uscinski reasoned that rebleeding from a chronic
hemorrhage added pressure to the victim’s brain, which then compromised the victim’s
respiratory system, which in turn deprived the brain of oxygen and led to the symptoms
seen in the victim and his death.

        Dr. Uscinski agreed that there was some fresh bleeding around the brain, but he
claimed that this bleeding leaked out of the old hemorrhage and was not from a new injury.
Dr. Uscinski stated that the hemorrhage occurred outside the victim’s brain and caused
blood to accumulate entirely outside the brain. He explained, “So you can get persistent
oozing into a chronic subdural hematoma, which looks like fresh blood. And it is fresh
blood, but that doesn’t mean it’s a fresh injury. It just means that the normal healing
mechanism is going awry.” Dr. Uscinski said that an old subdural hemorrhage could start
to rebleed spontaneously or with something as simple as a cough or vomiting. He opined
that the bleeding here was caused by a single injury “that occurred at a much earlier point
in time.”

        Dr. Uscinski stated that the autopsy report confirmed his conclusions, noting that
this fresh blood seen in the victim’s brain was “associated with a subdural membrane,”
which took weeks to form, and was indicative of “a process that [had] been going on for a
much longer time than a few hours.” He further observed that had the victim suffered a
new head trauma, then there would be “some sort of injury to the scalp” or a skull fracture,
some sort of “mechanical disruption of the brain tissue itself.” When asked why a
physician might think this was two separate distinct subdural hemorrhages, Dr. Uscinski
replied,

              If an imaging study is done and all you can rely on is the imaging
       study, never having been inside a head operatively, never having actually
       done the surgery, it may look like it’s two separate entities. But when you
       actually open the head up and operate on the brain, you can really see that
       they’re connected.

       Dr. Uscinski testified that he reviewed the victim’s birth records, the medical
records from Vanderbilt Children’s Hospital, and the autopsy report in forming his
opinions. Dr. Uscinski indicated that he was provided a timeline of relevant events and
that he reviewed the photographs taken of the victim while in the hospital. However, he
acknowledged that he did not review the 911 recordings or the Glide app video, that he was
not provided with the photographs or the slides from the victim’s autopsy, that he did not
review the police reports, and that he did not interview Ilijah, the victim’s brother, who
                                          - 11 -
was also in the house that day. Dr. Uscinski said that he did not consider important whether
the Defendant confessed to abusing the victim that day, whether the autopsy photographs
reflected bruising on the victim’s forehead, or whether the victim’s arm was broken, as
none of these pieces of information would have changed his medical opinion.

       When Dr. Uscinski was asked about whether the victim would have lived had his
brain not been deprived of oxygen, Dr. Uscinski replied, “He may very well have. It’s
impossible to say and it would be speculating, but the thing that he died from was oxygen
deprivation.” He also opined that the subdural hemorrhage was not “a life-threating
condition.”

       Dr. Uscinski acknowledged that he had been censured by the American Association
of Neurological Surgeons for providing biased testimony in abusive head trauma cases of
child victims and for not considering evidence outside of just the brain. He indicated that
he was censured due to his “unpopular” opinion disagreeing with the prevailing concept of
“shaken baby syndrome” in the late 1990’s and early 2000’s. However, he acknowledged
that he was censured in 2012.

        The Defendant also presented testimony from Ivyon and Ilijah’s paternal
grandmother, J.B. J.B. testified that she had seen bruises on her grandsons after they had
spent time in the care of Hakeem E., the victim’s father, and that they frequently seemed
scared to be around him. She further stated that after Hakeem E. no longer cared for Ivyon
and Ilijah, the children’s unusual behavior stopped.

       The State recalled Dr. Carney. Dr. Carney clarified that her reports documented an
actual injury to the brain and bleeding on the brain itself. Dr. Carney explained that she
found “areas of patchy subarachnoid hemorrhage on the surface of the brain,” an
intraparenchymal hemorrhage in the brainstem, and “bleeding in the nerves exiting that
part of the brain.” She stated that she disagreed with Dr. Uscinski’s opinion that this was
a simple rebleed and affirmed her belief that an acute event caused the hemorrhage and
victim’s death. Dr. Carney reasoned,

              This old subdural appeared much older, and there were not a lot of
       entrapped blood vessels that I could find. It is born[e] out in the literature
       that, when you do have a rebleed in a child, it is often and most commonly
       asymptomatic and limited. It would not cause this child to develop hypoxia.

              If it is an ongoing issue where it’s accumulating and causing trouble
       for the child, it’s going to be a progressive downhill slide and could be
       addressed.


                                           - 12 -
                The other issue here is this subdural bleeding is not his only injury.
        It’s not the only indication of what has happened to him.

Dr. Carney also said that “retinal hemorrhages of this pattern and this severity” do not
occur simply from CPR or hypoxia. Furthermore, it was not appropriate, in Dr. Carney’s
opinion, for Dr. Uscinski to make a diagnosis about the brain without considering the other
injuries that the victim sustained.

       Following the conclusion of proof, the jury convicted the Defendant of reckless
homicide as a lesser-included offense of both felony murder charges, aggravated child
abuse as charged, and child neglect as a lesser-included offense of aggravated child neglect.
Thereafter, the trial court sentenced the Defendant to four years for each homicide
conviction (and merged those convictions), twenty-five years for the aggravated child
abuse conviction, and eleven months and twenty-nine days for the child neglect conviction.
The trial court aligned all of the sentences concurrently for a total effective sentence of
twenty-five years to be served at 100%.

      The Defendant filed a motion for new trial, alleging the trial court erred in various
evidentiary rulings and in sentencing, and arguing the verdict was inconsistent and against
the weight of the evidence. The trial court heard and denied the motion, and this appeal
followed.7

                                               ANALYSIS

       The Defendant appeals, challenging the sufficiency of the evidence supporting his
convictions. Specifically, he asserts that the trier of fact “failed to give proper weight to
Dr. Uscinski’s expert opinion regarding the victim’s cause of death” and erred by rejecting
this opinion in favor of the testimony from the State’s experts. The State disagrees,
responding that credibility determinations of testimony from conflicting experts are within
the jury’s province.

       An appellate court’s standard of review when the defendant questions the
sufficiency of the evidence on appeal is “whether, after viewing the evidence in the light
most favorable to the prosecution, any rational trier of fact could have found the essential
elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319
(1979). This court does not reweigh the evidence, rather, it presumes that the jury has
resolved all conflicts in the testimony and drawn all reasonable inferences from the
evidence in favor of the State. See State v. Sheffield, 676 S.W.2d 542, 547 (Tenn. 1984);
State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978). Questions regarding witness

7
 On June 23, 2020, the Defendant filed a request for this court to accept a late-filed notice of appeal. This
court granted the request and held that the notice of appeal would be deemed timely filed.
                                                   - 13 -
credibility, conflicts in testimony, and the weight and value to be given to evidence were
resolved by the jury. See State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997).

       A guilty verdict “removes the presumption of innocence and replaces it with a
presumption of guilt, and [on appeal] the defendant has the burden of illustrating why the
evidence is insufficient to support the jury’s verdict.” Bland, 958 S.W.2d at 659; State v.
Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982). A guilty verdict “may not be based solely
upon conjecture, guess, speculation, or a mere possibility.” State v. Cooper, 736 S.W.2d
125, 129 (Tenn. Crim. App. 1987). However, “[t]here is no requirement that the State’s
proof be uncontroverted or perfect.” State v. Williams, 657 S.W.2d 405, 410 (Tenn. 1983).
Put another way, the State is not burdened with “an affirmative duty to rule out every
hypothesis except that of guilt beyond a reasonable doubt.” Jackson, 443 U.S. at 326.

       The foregoing standard “applies to findings of guilt based upon direct evidence,
circumstantial evidence, or a combination of [both] direct and circumstantial evidence.”
State v. Pendergrass, 13 S.W.3d 389, 392-93 (Tenn. Crim. App. 1999). Both “direct and
circumstantial evidence should be treated the same when weighing the sufficiency of such
evidence.” State v. Dorantes, 331 S.W.3d 370, 381 (Tenn. 2011). The duty of this court
“on appeal of a conviction is not to contemplate all plausible inferences in the [d]efendant’s
favor, but to draw all reasonable inferences from the evidence in favor of the State.” State
v. Sisk, 343 S.W.3d 60, 67 (Tenn. 2011).

      Reckless homicide is defined as the “reckless killing of another.” Tenn. Code Ann.
§ 39-13-215(a).

       “Reckless” refers to a person who acts recklessly with respect to
       circumstances surrounding the conduct or the result of the conduct when the
       person is aware of but consciously disregards a substantial and unjustifiable
       risk that the circumstances exist or the result will occur. The risk must be of
       such a nature and degree that its disregard constitutes a gross deviation from
       the standard of care that an ordinary person would exercise under all the
       circumstances as viewed from the accused person’s standpoint.

Tenn. Code Ann. § 39-11-106(a)(31). As relevant to this case, “[a] person commits the
offense of aggravated child abuse . . . who commits child abuse, as defined in § 39-15-
401(a)[, . . .] and . . . [t]he act of abuse . . . results in serious bodily injury to the child[.]”
Tenn. Code Ann. § 39-15-402(a)(1). Section 39-15-401(a) defines child abuse as “[a]ny
person who knowingly, other than by accidental means, treats a child . . . in such a manner




                                              - 14 -
as to inflict injury[.]” Tenn. Code Ann. § 39-15-401(a). The aggravated child abuse statute
provides that

       “[s]erious bodily injury to the child” includes, but is not limited to, second-
       or third-degree burns, a fracture of any bone, a concussion, subdural or
       subarachnoid bleeding, retinal hemorrhage, cerebral edema, brain contusion,
       injuries to the skin that involve severe bruising or the likelihood of permanent
       or protracted disfigurement, including those sustained by whipping children
       with objects.

Tenn. Code Ann. § 39-15-402(d). Section 39-15-401(b) defines child neglect as “[a]ny
person who knowingly abuses or neglects a child . . . so as to adversely affect the child’s
health and welfare[.]” Tenn. Code Ann. § 39-15-401(b). When the victim of child neglect
or aggravated child abuse is eight years of age or less, the offense is elevated to a Class E
and Class A felony, respectively. Tenn. Code Ann. §§ 39-15-401(b), -402(b).

       Most of the Defendant’s trial centered around the interpretation of the victim’s
injuries given by the three medical experts—Drs. Brown and Carney for the State, and Dr.
Uscinski for the Defendant. The Defendant’s sufficiency argument is simply that the jury
“improperly weighed expert medical testimony” by rejecting Dr. Uscinski’s opinion and,
instead, adopting the testimony from the State’s expert witnesses that the Defendant
“caused the acute injury to the victim.” The trier of fact determines the weight given to
scientific theories and the resolution of competing scientific views. McDaniel v. CSX
Transp., Inc., 955 S.W.2d 257, 265 (Tenn. 1997) (citation omitted).

       The State’s proof at trial established that the thirteen-month-old victim died from
severe brain injuries inflicted while in the Defendant’s care. The Defendant first observed
the victim as acting oddly at 2:15 p.m.—the victim’s seeming sleepy, not wanting to drink
his milk, and dropping his milk and head; so, the Defendant put the victim down for a nap.
When the Defendant returned to check on the victim a few minutes later, he noticed that
the victim was lying awkwardly on his side in his playpen and would not wake up. The
Defendant described the victim’s eyes as “halfway open and halfway closed.” The
Defendant explained that he tried to “shake [the victim’s] face” but that the victim did not
respond. The Defendant first phoned the victim’s mother at 2:21 p.m. concerned for the
victim’s well-being at that time.

       After an exchange of text messages and phone calls, the Defendant and the victim’s
mother finally spoke at 2:37 p.m., which was sixteen minutes after the Defendant initially
found the victim unresponsive in his playpen. When the victim’s mother asked the
Defendant to check the victim’s breathing, the Defendant, using his cell phone, sent a Glide
app video to the victim’s mother. In the video, the victim appeared lifeless as the Defendant

                                            - 15 -
slapped his hand against the victim’s cheek and stated that he did not know how to check
for breathing. The victim’s mother phoned 911 at 2:49 p.m.

        Some thirty-two minutes after the Defendant found the victim unresponsive, 911
called the Defendant at 2:53 p.m. and instructed him on how to perform CPR on the victim.
While Drs. Brown and Carney could not say for certain that the victim would have survived
had he received immediate help for his injuries, they both indicated that it was a possibility.
Even Dr. Uscinski testified that the victim “may very well have” lived had his brain not
been deprived of oxygen. The Defendant said that during this time period, he was trying
to call the victim’s mother, pacing around, and was “just anxious” waiting for her to call.
When the Defendant was asked why he did not call 911 sooner, the Defendant indicated
that he did not think “it was serious,” noted that the victim’s mother was on her way home
from work, and stated that in his experience, 911 did not respond quickly to a call. The
Defendant also told Detective Bruner that he was “feeling guilty it happened on [his]
watch” and that there was “some stuff” that he could have done differently, though he failed
to give any specifics.

       Ilijah testified that he saw the victim choking on some chips, that the Defendant
attempted to assist the victim by patting the victim on the back, and that he then observed
the Defendant drop the victim on the victim’s head. Thereafter, according to Ilijah, the
victim, as he lay on the floor, vomited, closed his eyes, and cried out in an abnormal way.
The Defendant tried to subvert any questioning of Ilijah once at the hospital, going as far
as to say that Ilijah did not see anything and that he was outside during the relevant time
frame.

        Drs. Brown and Carney opined that the victim died after sustaining rotational injury,
or “acceleration/deceleration” injury, to his brain, as evidenced by retinal hemorrhages and
by bleeding and swelling in his brain. Dr. Brown stated that the subdural hemorrhages,
like the type seen in the victim, occurred “when there [was] a powerful jostling of the brain
back and forth in [the] head rotating the brain,” such as from a car accident. She also
discussed the “cascade of badness” that happens following this type of brain injury, where
the symptoms are immediate and the deprivation of oxygen and the inflammation of the
brain spiral into even greater oxygen loss and greater brain swelling. Dr. Carney said there
was “extensive” hemorrhaging “in all layers of the retina,” which she said was consistent
with an abusive “acceleration/deceleration” injury, a violent movement of the head, and
was “very characteristic of inflicted injury.” Dr. Carney further opined that the victim’s
spinal injury was similar to what one would experience in a roll-over car wreck. Dr. Carney
testified that the cause of death was multiple blunt force injuries and that the manner of
death was homicide. Dr. Brown stated that although the exact amount of force needed to
cause brain injuries like the victim’s was unknown, “that someone observing this injury to
a child would [have] know[n] that the child [was] at risk of being killed.”

                                            - 16 -
        In addition to his brain injuries, the victim also suffered a broken humerus bone and
refracture to a rib that had been previously fractured. Relative to the “bucket-handle
fracture” through the growth plate of the victim’s left humerus, Drs. Brown and Carney
testified that such injury was caused only by significant force and was concerning for
abuse. Dr. Brown stated that the injury occurred “recently,” and Dr. Carney indicated that
it was an acute fracture and that it was likely inflicted on January 21, “close[] to the time
that [the victim became] unresponsive.” Both doctors opined that the victim would have
been in visible distress from the break. Relative to the rib refracture, both doctors indicated
that the rib had been broken previously and was in the process of healing at the time it was
refractured. Dr. Carney said that the rib was probably fractured again during CPR.

       Drs. Brown and Carney indicated that they reviewed and examined all of the
victim’s pertinent medical records, social history, and family history; that they examined
the victim’s body; and that they described why all of the various injuries together could
only be explained by an abusive injury sustained while in the Defendant’s care. Dr. Brown
stated that the victim’s “entire constellation of injuries” led to her medical diagnosis of
abuse. Dr. Brown noted that the victim’s bruises to his forehead and cheek, in addition to
signs of abusive head trauma, concerned her that there was impact to the head.

       Dr. Carney gave a similar opinion that the victim’s injuries were the result of abuse,
and she agreed that the injury could have been caused by an adult’s grabbing the victim
and dropping him on his head. Dr. Carney testified that some of the victim’s facial bruises
were consistent with someone grabbing the victim’s face, as well as the victim’s overall
injuries possibly being caused by someone grabbing the victim by the face and slamming
him down onto something. Both doctors testified that the victim’s injuries were not caused
by an allergic reaction to shrimp and that the victim’s symptoms would have only gotten
progressively worse following the injury.

        On the other hand, Dr. Uscinski’s testimony indicated that he did not consider the
totality of the victim’s injuries, and he acknowledged that he did not review the 911
recordings or the Glide app video, that he was not provided with the photographs or the
slides from the victim’s autopsy, that he did not review the police reports, and that he did
not interview Ilijah, the victim’s brother, who was also in the house that day. In addition,
Dr. Uscinski confirmed that he had been censured in 2012 by the American Association of
Neurological Surgeons for providing biased testimony in similar cases and for not
considering evidence outside of just the brain.

       Furthermore, Dr. Uscinski’s expressed his disagreement with the medical concept
of “shaken baby syndrome” and indicated that such was not the reason for the victim’s
death. However, Dr. Brown was asked if her medical conclusions in the victim’s case
meant that the victim was shaken, and Dr. Brown said that shaking in and of itself could
have caused the victim’s injuries but that they also could have been from an impact and
                                          - 17 -
shaking, noting the victim’s bruise to his forehead. Dr. Carney was recalled as a rebuttal
witness and confirmed that her reports documented an actual brain injury and brain
bleeding. Dr. Carney explained that she found “areas of patchy subarachnoid hemorrhage
on the surface of the brain,” an intraparenchymal hemorrhage in the brainstem, and
“bleeding in the nerves exiting that part of the brain.” She specifically stated that she
disagreed with Dr. Uscinski’s opinion that this was a simple rebleed and affirmed her belief
that an acute event caused the hemorrhage and victim’s death. Dr. Carney further stated
that “retinal hemorrhages of this pattern and this severity” do not occur simply from CPR
or hypoxia. Dr. Carney opined that it was not appropriate for Dr. Uscinski to make a
diagnosis about the brain without considering the other injuries that the victim sustained.

        Here, the trial court properly instructed the jury pursuant to Tennessee Pattern
Criminal Jury Instruction 42.02, on how to receive and consider expert testimony. A
rational trier of fact could have accredited the testimony of Drs. Brown and Carney, and
we will not disturb the jury’s conclusion in this regard. See State v. Flake, 88 S.W.3d 540,
554 (Tenn. 2002) (“The weight and value to be given expert testimony is a question for the
jury.”); accord State v. Flake, 114 S.W.3d 487, 507 (Tenn. 2003) (“While a jury may not
arbitrarily ignore evidence, a jury is not bound to accept the testimony of experts where the
evidence is contested.”). Accordingly, we conclude that the evidence was sufficient to
sustain the Defendant’s convictions. See, e.g., State v. Joshua Iceman, No. M2016-00975-
CCA-R3-CD, 2017 WL 4805118, *27 (Tenn. Crim. App. Oct. 24, 2017) (“affirm[ing] that
the trier of fact determines the weight given to scientific theories and the resolution of
competing scientific views” under similar facts).

       At this juncture, we are required to note an anomaly in the misdemeanor conviction
and sentence for child neglect. The Defendant was indicted for and the jury was charged
with child neglect of the victim, who was less than eight years old, a Class E felony. See
Tenn. Code Ann. § 39-15-401(b). Though the jury’s verdict was for a Class E felony, the
State recommended a misdemeanor sentence, and without further discussion, the trial court
imposed a sentence of eleven months and twenty-nine days for this conviction.
Nonetheless, the appropriate classification for the Defendant’s child neglect conviction
was a Class E felony, and he was a Range I, standard offender, which carried a sentencing
range of one to two years. See Tenn. Code Ann. § 40-35-112(a)(5). The jury found all the
elements of the greater offense to be supported beyond a reasonable doubt, and the trial
court’s misclassification amounts to a sentence that is contrary to law. Accordingly, the
Defendant’s misdemeanor conviction and sentence are vacated. Given that a greater
sentence must imposed, we believe the best course is to remand the Class E felony child
neglect conviction for resentencing.




                                           - 18 -
                                     CONCLUSION

       In accordance with the foregoing, we find that the evidence is sufficient to support
the Defendant’s convictions. However, we vacate the misdemeanor conviction and
sentence for child neglect for the reasons stated in this opinion. The case is remanded for
entry of a modified Class E felony conviction for child neglect, as well as for resentencing
on the Class E felony. In all other respects, the judgments are affirmed.




                                                    ______________________________
                                                    D. KELLY THOMAS, JR., JUDGE




                                           - 19 -